Status of Claims
Claims 1 – 21 were previously pending and subject to a final office action mailed 12/08/2020. Claims 1 – 21 were amended in a reply filed 07/21/2021. Claims 1 – 21 are currently pending and subject to the non-final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed after final rejection on 03/08/2021 has been entered.

Response to Arguments
It is noted that no argument was received regarding the previous rejection under 35 USC 112(a).

The previous rejection under 35 USC 112(b) has been overcome by amendments.

Applicant’s arguments regarding the previous rejection under 35 USC 101 have been considered but are not persuasive.

Applicant initially argues, on pg. 8 – 9, that the limitation “information content of each of the one or more proof of payments comprises quantity information indicating a quantity of participants of the plurality of participants having a same start location and end location, and wherein the quantity information is used by a payment verification system 

Examiner respectfully disagrees, and initially notes that the newly-added limitations merely define and narrow the data that is encoded into the “proof of payment” (e.g., “information content of each of the one or more proof of payments comprises quantity information indicating a quantity of participants”). Moreover, that this information is used by a system “to verify the corresponding proof of payment for the corresponding quantity of participants” does not amount to an improvement to the functionality of a computing device or any other technology. Examiner further notes that the broadly-claimed verification step does not contain any steps or detail that describes how the “information content” is used to “verify” the proof of payment. Therefore, the limitations directed to verifying the corresponding proof of payment for the corresponding quantity of participants recite only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. Thus, the additional elements of “wherein the quantity information is used by a payment verification system to verify the corresponding proof of payment for the corresponding quantity of participants” do not amount to more than a recitation of the words "apply it" (or an equivalent) and are mere instructions to implement an abstract idea or other exception on a computer (see MPEP 2106.05(f)). Implementing the judicial exception on a generic computer does not integrate the abstract idea into a practical application in Step 2A Prong 2.

Moreover, as cited from Enfish, “the first step in the Alice inquiry in this case asks whether the focus of the claims is on the specific asserted improvement in computer Bilski and Alice and virtually all of the computer-related § 101 cases we have issued in light of those Supreme Court decisions, it was clear that the claims were of the latter type—requiring that the analysis proceed to the second step of the Alice inquiry, which asks if nevertheless there is some inventive concept in the application of the abstract idea.” See Alice, 134 S. Ct. at 2355, 2357–59. In this case, however, the plain focus of the claims is not to an improvement to computer functionality itself, but “on economic or other tasks for which a computer is used in its ordinary capacity” (i.e., allowing multiple passengers to use a group ticket). The instant claims are directed to a method of organizing human activity, which invokes generic computer components as a mere tool for implementation, rather to an improvement thereof. The claims are not directed to an improvement in the functionality of a computing device or other technology; thus, the claims are directed to a judicial exception without integration into a practical application, and the 101 rejection is maintained.

Examiner notes that no argument was received regarding the previous rejection under 35 USC 103.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 11, & 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 4, 11, & 18 recite the limitation: “…the plurality of participants are selected by the owner through the service account in response to the owner or the plurality of participants initiating participant requests.”

A review of Applicant’s instant specification yielded the following relevant section: 

[0014]: “In some implementations of the present specification, the participant information of the first payment scenario is confirmed on the current terminal device, where after a user successfully logs into the electronic payment account on the current terminal device, it is determined that the user is the local user, the local user is allowed to initiate a participation request for the first payment scenario, and when the local user initiates the participation request, the local user is asked to confirm the participants; or a user is allowed to initiate a participation request for the first payment scenario...”  

[0064]: “S321: When the local user initiates a participation request for the first payment scenario, ask the local user to confirm the participants in the first payment scenario.”

[0067]:  “5411: When the user initiates a participation request for the first payment scenario on the current terminal device, determine whether the user can successfully log in to the electronic payment account on the current terminal device.”

While the cited paragraphs in the specification disclose that a local user initiates a participant request after logging in, it fails to teach wherein this is in response to “the .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “selecting… a plurality of participants of a service,” “verifying… user information of the owner and the plurality of participants,” “in response to verification of at least the user information of the owner, generating… one or more proof of payments for the plurality of participants based on the user information and account information of the service account, wherein information content of each of the one or more proof of payments comprises quantity information indicating a quantity of participants of the plurality of participants having a same start location and end location,” “verify the corresponding proof of payment for the corresponding quantity of participants,” “sending… the one or more proof of payments to one or more participants of the plurality of participants,” and “a payment is made through the service account in response to a participant of the plurality of participants exiting the corresponding end location by presenting a corresponding proof of payment received.”  
2A Prong 1: The limitations “selecting… a plurality of participants of a service,” “verifying… user information of the owner and the plurality of participants,” “in response to verification of at least the user information of the owner, generating… one or more proof of payments for the plurality of participants based on the user information and account information of the service account, wherein information content of each of the one or more proof of payments comprises quantity information indicating a quantity of participants of the plurality of participants having a same start location and end location,” “verify the corresponding proof of payment for the corresponding quantity of 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related element of “terminal device,” “computers,” “computer memory devices,” and “non-transitory, computer-readable medium” is recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. Additionally, the limitation “wherein the quantity information is used by a payment verification system to verify the corresponding proof of payment for the corresponding quantity of participants” is likewise a mere instruction to “apply” the abstract idea on generic computer components, as the limitation recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is 

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “terminal device,” “computers,” “computer memory devices,” and “non-transitory, computer-readable medium” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements of “owner,” “service,” “start location,” and “end location” are recited at a high level of generality and merely limits the field of use to the field of transit reservations (see MPEP 2106.05(h)) and do not amount to significantly more. The insignificant extra-solution activity of “sending, by the local terminal device, the one or more proof of payments to one or more participants of the plurality of participants” has been found by the courts to be well-understood, routine, and conventional activities (see MPEP § 2106.05(d)(II), noting ‘Receiving or transmitting data over a network, e.g., using the Internet to gather data’), and thus do not amount to significantly more. There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

Furthermore, dependent claims 2 – 7, 8 – 14, & 16 – 21 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The dependent claims recite the additional 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 20190228141 A1) in view of Dixon et al. (US 20120296710 A1), in view of Zhang (US 20190251482 A1), in view of Hansen et al. (US 20190156254 A1).

As per Claim 1, Shimizu discloses a computer-implemented method ([0077], [0082] – [0085], method) for generating proof of payment, the method comprising:

Regarding the following limitation, 

	• selecting, through a local terminal device associated with an owner of a service account associated with a service, a plurality of participants of a service,

Shimizu, in Fig. 11, steps S602 – S603, & [0078], discloses a user selecting recipients to receive a ticket. As per [0081], the selecting user can be a “group representative [who] has purchased a plurality of tickets” to distribute to group members. As per at least [0016] & [0041] – [0042] the user is a ticket purchaser who pre-registers personal information, sets biometric data and a password, at the time of ticket purchase. Examiner’s note: The duplication of parts i.e., the selecting of multiple service participants, has no patentable significance unless a new and unexpected result is produced. See MPEP §2144.04 (VI.)(B.)).

Regarding the following limitation, Shimizu discloses a method and system for electronic ticketing, in which the tickets are used to control user access at an entrance point ([0055], [0058], & [0077]) and an exit point (Fig. 6 & [0065] – [0066]), which suggests, but does not appear to explicitly discloses wherein the entrance and exit points are an origin and destination in a transit system, however, Dixon teaches this element:

	• wherein the service for each of the plurality of participants starts at a start location and ends at an end location ([0056], service “may be a subway, a bus, a ferry, a trolley, a hover craft, a train, and other forms of transportation”; [0057], fare is based on “an entry into the facility of the transit system; an exit from the facility of the transit system”; [0094], “assess fares based upon entry and exit points”).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used electronic tickets to access a transit service as in Dixon in the method of Shimizu with the motivation of providing a transit payment method and system that would minimize “risk to the transit agency for collecting payment for services rendered” as taught by Dixon, in [0012] & [0018], over that of Shimizu.

Regarding the following limitations, Shimizu discloses:

	• verifying, by the {server}, user information of the owner ([0056], verifying facial data of the user by a server; as per [0081], the user can be an owner is a “group representative [who] has purchased a plurality of tickets” to distribute to group members.) user information of the owner and the plurality of participants (Fig. 11, S603 & [0078], “confirm the distribution recipient” at the server before a ticket is distributed to a group member.). As shown, Shimizu discloses wherein the verification is performed at the server; however, Dixon teaches using a ‘local terminal device’ (i.e., portable payment device) used to access the transit system can be a mobile device such a cellular telephone or PDA.

• in response to verification of at least the user information of the owner, generating, by the {server}, one or more proof of payments for the plurality of participants based on the user information and account information of the service account (See at least [0052], [0056], & [0059], noting that the server “code issuer” generates a unique code after a biometric match for the user is verified against 

To the extent to which Shimizu does not appear to explicitly disclose wherein a “local terminal device” is used to generate the codes, Dixon, in at least [0031] – [0032], teaches a portable payment device, such as a cellular phone or PDA (i.e., mobile device), is used to access the transit system.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the mobile device of Dixon for the server of Shimizu. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

To the extent to which Shimizu does not appear to explicitly disclose the following limitations, Zhang teaches:

	• wherein information content of each of the one or more proof of payments comprises quantity information indicating a quantity of participants…, and wherein the quantity information is used by a payment verification system to verify the corresponding proof of payment for the corresponding quantity of participants (See [0049], [0054], [0084], & [0087], noting that a group ticket information contents includes the “number of persons corresponding to the ticket,” which, as per at least [0056], [0067], esp. [0069], & [0111], is used by the system to verify that “the number of person(s) matches the activated number of persons” during a scanning of each ticket when “server 1 automatically records the entrance information, e.g., five persons carrying the same ticket, the ticket may be required to scanned five times to record the number of persons entering the event.” In other words, the stored “ticket related information” is used to verify that the corresponding number of tickets from the group is scanned.).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the aforementioned teachings of Zhang in the method of Shimizu / Dixon with the motivation of making “the ticket purchase much more user-friendly” as taught by Zhang, in [0096], over that of Shimizu.

To the extent to which Neither Shimizu nor Zhang discloses wherein the quantity of participants of the plurality of participants having a same start location and end location, Hansen, in [0058], teaches wherein information regarding a passenger group that is input identifies “the number of passengers that will be traveling from the pick-up location to the destination location.” 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the aforementioned teachings of Hansen in the method of Shimizu / Dixon / Zhang with the motivation of making optimizing a transportation fleet and improving the user experience, as taught by Hansen, in [0034], over that of Shimizu.

Shimizu further discloses:

	• sending, by the local terminal device, the one or more proof of payments to one or more participants of the plurality of participants (See Fig. 11 & [0078], noting that the owner of multiple tickets selects recipients for ticket distribution, then, as per [0079], the recipient “selects the electronic ticket distributed by the user A4 on a screen (S651).”)

Regarding the following limitation, Shimizu discloses wherein tickets are used to control user access at an entrance point ([0055], [0058], & [0077]) and an exit point (Fig. 6 & [0065] – [0066]), which highly suggests, but does not appear to explicitly disclose what is taught by Dixon:

wherein a payment is made through the service account in response to a participant of the plurality of participants exiting the corresponding end location by presenting a corresponding proof of payment received on a participating terminal device associated with the participant (See [0032], noting that a payment device such as a cellular telephone, which is “associated with an account within a payment system,” may be presented in the proximity of a portable payment device reader or terminal. As per [0094] – [0095], when a family member scans a portable payment device at a transit exit, the transit agency may calculate the fare and send the fare value to the payment processing system 180 for settlement and collection to be charged to “Primary Account Number.” Also see [0048] – [0050], noting calculating the fare “based on the PAN read from the FIPPD 130 at each transit event (e.g., entry, transfer, or exit) using the FIPPD 130.” Also see [0051], [0055] – [0058], noting that several FIPPDs use the same PAN for charging all transactions using the PAN to the corresponding primary account.).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have effected payment through a primary service account upon a payment device scanning at an exit of the transit system as in Dixon in the method of Shimizu / Dixon / Zhang / Hansen with the motivation of providing a transit payment method and system that would “accommodate transit system user's transaction speed expectations while minimizing risk to the transit agency for collecting payment for services rendered” as taught by Dixon, in [0012] & [0018], over that of Shimizu.

As per claim 8, see the above relevant rejection of claim 1. In addition, Shimizu discloses a computer-implemented system (Abs. & [0016]) for generating proof of payment, comprising: one or more computers ([0016]); and one or more computer memory devices interoperably coupled with the one or more computers (Fig. 1 & [0037]) and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations ([0092] – [0094]).

claim 15, see the above relevant rejection of claim 1. In addition, Shimizu discloses a non-transitory, computer-readable medium storing one or more instructions executable by a computer-implemented authentication system to perform one or more operations for generating proof of payment ([0092] – [0094]).

As per claims 2, 9, & 16, Shimizu / Dixon / Zhang / Hansen discloses the limitations of claims 1, 8, & 15. Shimizu further discloses wherein:

• verifying the user information includes verifying an identity of the owner and identities of the plurality of participants (See at least [0056], [0059], & [0063], noting verifying facial data for each user of a group.)

• and the one or more proof of payments prove payments for the plurality of participants by the owner of the local terminal device (See [0081], noting that a “group representative [who] has purchased a plurality of tickets” to, as per Fig. 11 & [0078] – [0081], distribute to group members to access a service with the payment proof which was purchased by the account owner.

As per claims 3, 10, & 17, Shimizu / Dixon discloses the limitations of claims 2, 9, & 16. Shimizu further discloses:

	• wherein the identity of the owner is verified if the service account is successfully logged in (See [0055] – [0056], noting that the owner inputs a swipe password that was previously set.)

	• and the identities of the plurality of participants are verified based on facial recognition (See [0059] – [0060], noting scanning facial data for users to access ticket data which, as per [0063], is repeated for each member of a group entering an access-controlled area.). 

claims 4, 11, & 18, Shimizu / Dixon / Zhang / Hansen discloses the limitations of claims 1, 8, & 15. Shimizu further discloses wherein verifying the user information includes:

• verifying that the owner has successfully logged in to the service account (See [0055] – [0056], noting verifying the owner of a service account when scanned facial data matches the previously registered facial data); and

• verifying the user information of the plurality of participants is performed after the plurality of participants are selected by the owner through the service account in response to the owner or the plurality of participants initiating participant requests (See Fig. 11, step S601 & [0078], noting that the owner selects a ticket to be distributed to another user, which is interpreted as initiating a participant request. Subsequently, as per S602, the owner selects another user to receive a ticket by inputting his/her phone number. Next, as per S603, the “distribution recipient” is confirmed i.e., “verified.” An additional “verification” step is also performed when the recipient uses the received ticket, as per [0059] – [0060], noting scanning facial data for users to access ticket data which, as per [0063], is repeated for each member of a group entering an access-controlled area.)

As per claims 5, 12, & 19, Shimizu / Dixon / Zhang / Hansen discloses the limitations of claims 1, 8, & 15. Shimizu further discloses wherein:

• the one or more proof of payments are one or more electronic proofs generated by the {server} (See at least [0052], [0056], & [0059], noting that the server “code issuer” generates electronic ticket codes).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the mobile device of Dixon for the server of Shimizu. Thus, the 

As per claims 6, 13, & 20, Shimizu / Dixon / Zhang / Hansen discloses the limitations of claims 1, 8, & 15. To the extent to which Shimizu does not appear to explicitly disclose the following limitations, Dixon does:

• the service is a public transportation service ([0056], noting that “transit facility may be a subway, a bus, a ferry, a trolley, a hover craft, a train, and other forms of transportation as are typically found within a transit system”), 

• the plurality of participants are one or more passengers ([0043] & [0046], riders of a transit system),


• the one or more start locations are one or more departure stations ([0044], [0048], [0057], [0063], entry points into transit facility.) and 

• the one or more end locations are one or more arrival stations ([0057], [0063], exit point from a subway system.).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the electronic tickets at the origin and destination of a transit system as in Dixon in the method of Shimizu / Dixon / Zhang / Hansen with the motivation of providing a transit payment method and system that would minimize “risk to the transit agency for collecting payment for services rendered” as taught by Dixon, in [0012] & [0018], over that of Shimizu.

As per claims 7, 14, & 21, Shimizu / Dixon / Zhang / Hansen discloses the limitations of claims 1, 8, & 15. Shimizu further discloses wherein:

the one or more proof of payments are one or more two-dimensional codes ([0052], “a 2-dimensional code”; Fig. 1 & [0062] – [0063], noting the code displayed on the “user terminal 3”) and

	• the one or more proof of payments are verified for a number of times that equals a number of the plurality of participants whose identities are successfully verified (Fig. 5 &  [0063], “In the case of a group entering a venue, these steps are repeated since it involves a series of scans.” Thus, the verification steps of [0062] are repeated for each participant.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Flotat et al. (US 20180025293 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/BRYAN J KIRK/Examiner, Art Unit 3628  

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
August 25, 2021